DETAILED ACTION
Amendment submitted December 28, 2021 has been considered by examiner. Claims 12-31 are pending. 


Response to Arguments
Applicant's arguments filed December 28, 2021 have been fully considered but they are not persuasive. 

The Applicant states that the cited art does not disclose “accessing the message through a control plane”. The Examiner respectfully disagrees.
The Examiner would first like to point out that the control plane is not explicitly defined neither in the instant specification nor in the claims. 
Moy [0056] discloses processing a request using a “gateway router”. Functionality of the gateway router seems to be to at least receive messages, which seems to be the functionality of the claims control plane. As such, Moy discloses the above argued limitation.

The Applicant further states that the cited art does not disclose “obtaining additional data by using an application server to generate the additional data”.
The Examiner would like to point out that neither the instant specification nor the claims describe what such additional information may be. Furthermore, interpretation of additional information may be very broad without a more specific definition.
On the other hand, Moy [0053-0054] discloses adding routing data that is generated by an application. Such data is analogous to the claimed additional information.

As for generating a data record, see at least Moy [0056-0057] logging different data associated with the message.

	No further specific arguments are presented.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-13, 17-18 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moy et al (US Patent Application Publication 2018/0375840).

	Claims 12 and 17: Moy discloses a method and an apparatus for storing data from a remote device in a blockchain database, the method, performed by a network node, comprising: 
receiving a message from the remote device [0004]. [See at least receiving a request.]
accessing the message through a control plane [0056]. [See at least a gateway router.]
obtaining data included in the message by the remote device [0004]. [See at least extracting data from the request.]
obtaining additional data by using an application server to generate the additional data [0053-0054]. [See at least adding routing data that is generated by an application.]
generating a data record comprising the obtained data and the additional data [0056-0057]. 
storing the generated data record to the blockchain database [0060]. [See at least writing the record to a distributed ledger (i.e. blockchain database.]
Claims 13 and 18: Moy discloses the method and the apparatus of Claims 12 and 17 above and Moy further discloses inquiring the additional data to be included in the data record from at least one of the following: an external system, and a communication network [0056-0057].
Claim 22: Moy discloses the method of Claim 12 above and Moy further discloses a non-transitory computer-readable medium on which is stored a program comprising instructions which, when executed by at least one processor of the network node, cause the network node to perform the method according to claim 12 [0085].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 19, 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Moy et al (US Patent Application Publication 2018/0375840) in view of Bastide et al (US Patent Application Publication 2018/0121620).

Claims 14, 19, 23 and 29: Moy discloses the method and the apparatus of Claims 12, 13, 17 and 18 above but Moy alone does not explicitly disclose providing an indication of one or more parties with whom the generated data record is shared in the blockchain database 
However, Bastide [0047] discloses using an identifier when sharing (i.e. submitting) a record.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Moy with Bastide. One would have been motivated to do so in order to identify a party that is sharing the data record.


Claims 15-16, 20-21, 24-28 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Moy et al (US Patent Application Publication 2018/0375840) in view of Ronneke et al (US Patent Application Publication 2018/0212710).

Claims 15, 20, 24-25, 30-31: Moy discloses the method and the apparatus of Claims 12-14 and 17-19 above but Moy alone does not explicitly disclose wherein the message is received in a Non-Access Stratum (NAS) signaling.
However, Ronneke [0025, 0032] discloses receiving messages using NAS.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Moy with Ronneke. One would have been motivated to do so in order to receive messages in a particular manner in a particular environment.
Claims 16, 21 and 26-28: Moy discloses the method and the apparatus of Claims 12-15 and 17 above but Moy alone does not explicitly disclose generating a signal comprising the data to Service Capabilities Exposure Function, SCEF, over a Non-IP Data Delivery, NIDD.
However, Ronneke [0059] discloses transmitting “a NIDD submission request message 902 to the SCEF node.”
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Moy with Ronneke. One would have been motivated to do so in order to securely transmit data in a particular manner in a particular environment.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163